Bank of N.Y. Mellon v Lewis (2021 NY Slip Op 07277)





Bank of N.Y. Mellon v Lewis


2021 NY Slip Op 07277


Decided on December 22, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
ROBERT J. MILLER
LARA J. GENOVESI
DEBORAH A. DOWLING, JJ.


2018-06104
 (Index No. 50543/17)

[*1]Bank of New York Mellon, etc., respondent,
vJake Lewis, appellant, et al., defendants.


Jake Lewis, Mount Vernon, NY, appellant pro se.
Hinshaw & Culbertson LLP, New York, NY (Brian S. McGrath of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Jake Lewis appeals from an order of the Supreme Court, Westchester County (Linda S. Jamieson, J.), dated January 2, 2018. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against the defendant Jake Lewis, to strike that defendant's answer, and for an order of reference, denied that defendant's motion to strike the affidavit of Kolette Modlin, and denied that branch of that defendant's cross motion which was pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against him.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with the entry of an order and judgment of foreclosure and sale in the action (see Matter of Aho , 39 NY2d 241, 248).
CHAMBERS, J.P., MILLER, GENOVESI and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court